UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-1483


SHEKHEM BEY, a/k/a Shekhem Daawuud El Amen Bey,

                Plaintiff – Appellant,

          v.

ZURICH NORTH AMERICA INSURANCE COMPANY,

                Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Robert J. Conrad,
Jr., Chief District Judge. (3:09-cv-00459-RJC-DCK)


Submitted:   January 25, 2012             Decided:   February 8, 2012


Before SHEDD, DAVIS, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Shekhem Bey, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Shekhem Bey seeks to appeal the district court’s order

dismissing this action for failure to comply with a court order.

We   dismiss    the   appeal   for   lack   of   jurisdiction   because    the

notice of appeal was not timely filed.

           Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                  “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”     Bowles v. Russell, 551 U.S. 205, 214 (2007).

           The district court’s order was entered on the docket

on January 28, 2010.       The notice of appeal was filed on March 9,

2011.   Because Bey failed to file a timely notice of appeal or

to obtain an extension or reopening of the appeal period, we

deny leave to proceed in forma pauperis and dismiss the appeal.

We   dispense    with   oral   argument     because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                    DISMISSED




                                       2